Citation Nr: 0501298	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  04-38 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
with tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1943 to January 
1946.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  


FINDINGS OF FACT

1.	There is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove that 
the veteran's current hearing disorder is related to his 
active service.  

2.	The veteran's tinnitus is not related to active service.    


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002).

2.	Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).  It was also held in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) that VA must strictly 
comply with all relevant provisions of the VCAA.     

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In specific compliance with Quartuccio, and in response to 
the veteran's service connection claim, the RO advised the 
veteran by letter dated in January 2004 of the evidence that 
would substantiate his service connection claim, and the 
responsibility for obtaining the evidence.  The veteran was 
later provided with a copy of the original rating decision 
dated in March 2004 setting forth the general requirements of 
then-applicable law pertaining to a claim for service 
connection.  In September 2004, the veteran was provided with 
the Statement of the Case, which reiterated the general 
notification found in the rating decision.    

Because the veteran had been continually apprised for 
approximately 9 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A. § 5103(b) (Providing in substance that after 
notification to the claimant under the VCAA of any 
information which was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application).

The record further reflects that in an effort to ensure that 
all relevant evidence had been obtained, the RO attempted to 
obtain the veteran's service medical records.  According to 
the Military Service Department, however, the veteran's 
service medical records were destroyed by fire in 1973.  
Nevertheless, to assist the veteran in substantiating his 
claims, the RO requested information from the veteran that 
would enable the RO to retrieve private medical records 
reflecting post-service treatment for hearing disorders.  VA 
also afforded the veteran two audiology examinations after 
submission of his claim in November 2003.  The RO then 
reviewed all relevant information obtained.  38 U.S.C.A.§ 
5103A (a),(b) and (c).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991)(strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claim for Service Connection

I.	Background

The veteran maintains that he has hearing disabilities 
related to active duty.  He stated in his original claim that 
constant exposure to 37 mm gunfire while serving during World 
War II caused his bilateral hearing loss and tinnitus.  As 
support, he stated that, at his discharge examination in 
February 1946, he was told that he would experience tinnitus 
and hearing loss for the rest of his life.  The record lacks 
support for this assertion, however.  The veteran's service 
medical records were destroyed by fire in 1973.  

The RO provided the veteran with two VA-administered 
audiology examinations after receipt of his original claim in 
November 2003.  

The first of these examinations was administered in February 
2004.  The results of this examination showed the veteran's 
left ear with 88 percent speech discrimination.  Decibel (dB) 
loss at the puretone threshold of 500 Hertz (Hz) was 15, with 
a 15 dB loss at 1000 Hz, a 40 dB loss at 2000 Hz, a 90 dB 
loss at 3000 Hz, and a 90 dB loss at 4000 Hz.  The average 
decibel loss was 50 in the left ear.  

The audiology examination further found the right ear's 
percent of speech discrimination at 88.  Decibel loss at 500 
Hertz was 30 dB, with a 35 dB loss at 1000, a 35 dB loss at 
2000, a 100 dB loss at 3000, and a 105 dB loss at 4000 Hz.  
The average decibel loss for the right ear was 61.  






HERTZ




500
1000
2000
3000
4000
AVG
LEFT
15
15
40
90
90
50
RIGHT 
30
35
35
100
105
61

Notation on the audiology report shows that the veteran 
communicated to the examiner his claim to exposure to 37 mm 
guns during World War II.  The examiner stated "[v]eteran's 
reported history of noise exposure during military service 
more likely than not contributed to hearing loss."    

The examiner also noted on the report, "Tinnitus - 
continuous bilaterally since military."  The examiner did 
not state whether, in his opinion, the veteran's tinnitus was 
related to active service.  

The second audiology examination was administered in August 
2004.  The results of this examination showed the veteran's 
left ear with 88 percent speech discrimination.  Decibel (dB) 
loss at the puretone threshold of 500 Hertz (Hz) was 15, with 
a 15 dB loss at 1000 Hz, a 25 dB loss at 2000 Hz, an 80 dB 
loss at 3000 Hz, and an 80 dB loss at 4000 Hz.  The average 
decibel loss was 50 in the left ear.  

The audiology examination further found the right ear's 
percent of speech discrimination at 90.  Decibel loss at 500 
Hertz was 15 dB, with a 15 dB loss at 1000, a 15 dB loss at 
2000, a 75 dB loss at 3000, and a 90 dB loss at 4000 Hz.  The 
average decibel loss for the right ear was 49.  




HERTZ




500
1000
2000
3000
4000
AVG
LEFT
15
15
25
80
80
50
RIGHT 
15
15
15
75
90
49

This examiner reviewed the veteran's C-file and personal 
history, including his claims to combat noise in service and 
information related to his civilian railroad-industry 
employment.  The examiner concluded that "it is not [at] 
least as likely as not that his claim for hearing loss and 
tinnitus were initiated by military related noise."  

II.	Analysis

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

	Bilateral Hearing Loss

The Board finds that the evidence of record clearly shows 
that the veteran has bilateral hearing loss under 38 C.F.R. § 
3.385 (2004).  After careful analysis, the Board also finds 
that, on the question of whether this disorder relates to 
active duty, there is an approximate balance of positive and 
negative evidence.    

On the one hand, the veteran has submitted an opinion from a 
VA audiologist concluding that the veteran's active service 
more likely than not contributed to his hearing loss.  This 
opinion relied on the veteran's statements that he was 
exposed to 37 mm gunfire while riding in an armored vehicle 
in Europe during World War II.  And this opinion is supported 
by the fact, as is shown by the veteran's "Enlisted Record 
and Report of Separation", that the veteran did serve in 
Europe during World War II.  The Board finds this medical 
opinion persuasive.  

The Board has also favorably considered the veteran's 
statements that, upon his discharge in 1946, he received a 
diagnosis of hearing disability, and a prognosis of future 
hearing disability.  As the RO reported in its rating 
decision, records that may have countered this claimed 
diagnosis and prognosis were destroyed by fire in 1973.      

On the other hand, another VA audiology opinion concluded 
that post-service employment rather than military service 
likely initiated the veteran's hearing loss.  This opinion 
relied on the absence of evidence in the veteran's records of 
combat service, and on evidence of proximity to engine noise 
pursuant to 37 years of employment with a railroad company.       

Given the conflict in medical opinions, and that the evidence 
is in relative equipoise, the Board finds that this is an 
appropriate case in which to invoke VA's doctrine of 
reasonable doubt.  The Board thereby grants the veteran the 
benefit of the doubt surrounding his service connection claim 
for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

	Tinnitus

Regarding the veteran's service connection claim for 
tinnitus, the Board finds that the evidence of record 
preponderates against his claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996)(to deny a claim on its merits, the 
evidence must preponderate against the claim).  

Unlike his service connection claim for bilateral hearing 
loss, the veteran's claim for tinnitus is unsupported by a 
medical opinion connecting the veteran's tinnitus to active 
service.  Though the examiner of the veteran's February 2004 
examination noted tinnitus on his report, he did not offer an 
opinion on the disorder's etiology.  By contrast, the August 
2004 examiner affirmatively stated that veteran's tinnitus 
was likely not related to active service.  Therefore, the 
record contains no supporting medical evidence corroborating 
the veteran's claim that his tinnitus relates to active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.).      


ORDER 

Entitlement to service connection for bilateral hearing loss 
is granted.    

Entitlement to service connection for tinnitus is denied.  



                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


